Bleckley, Chief Justice.
The plaintiffs in garnishment, after an answer by the garnishee disclosing that the fund in controversy arose from the wages of daily labor, filed a traverse alleging, amongst other things, that the defendant in execution, the debtor, was not a laborer within the meaning of the statute. The justice’s court, according to one statement in the *763record, dismissed the traverse and discharged the garnishee according to another statement, dismissed the traverse and the garnishment. The court below took this latter statement, and treated the case as one in which, though a traverse had been' filed and not duly tried, the justice of the peace dismissed the garnishment; and by reason of that dismissal, the court reversed the judgment of the justice of the peace and ordered a new trial. The plaintiffs in the proceeding, the creditors, complain (1) that the court refused to make a final disposition of the case; (2) that it ordered a new trial instead of making a final disposition in their favor.
1. We think the court ruled correctly in not making a final disposition in favor of either party, but in sending the case back to have a trial on the traverse, to inquire whether the debtor was a day laborer within the meaning of the statute or not. There is nothing in the case that discloses with certainty whether he was such a laborer or not, but the answer indicates that he was; because it sets up that the amount due him was on account of daily labor which he performed, and that he was employed by the day to do the labor.
2. The position taken before us was this: that when the garnishee admitted an indebtedness, it was his duty to pay the fund into the court; and that until it was paid into the court, the question of its exemption would not arise ; that after payment into court, the debtor, if a laborer, might claim jt as exempt or might -waive the.exemption at his option ; and in support of this position we are referred to the case of Banks vs. Hunt, 70 Ga. 741, which does, arguendo, adopt that view of the law; but we think it is not a'correct view. We think that, under section 3554 of the code, all day laborers are exempt from process of garnishment, on their daily wages, and that this exemption may be asserted by their employers as well as by themselves. If it had to be asserted by themselves, it would involve withholding from them their wages in every case in which *764garnishment is served, until it is answered, and would involve the payment of the money into the court by their employers instead of its payment to the laborer; and we think the obvious public policy is, that laborers’ earnings are not to be withheld from them and paid into the court, but are to be paid to them, whether garnishment is served or not. Such wages are exempt not only from being iaken under garnishment, but from the process of garnishment. They cannot be seized and detained by garnishment and it is obvious that this is the reason and spirit of the law. Laborers must have their pay; and it will not do to have a system that will involve withholding their wages from them arid paying them into court to abide the delay and expense of a claim of exemption on the part of the laborers. This exemption may be asserted by the garnishee, the employer, and we think such is the general spirit of the decisions of this court on the subject; and the case in 70 Ga., in so far as its reasoning is concerned, (and it was no solemn adjudication of the question, but simply an argument on the part of Judge Hall,) is at variance with the main current of decisions as well as with principle and public policy.
Judgment affirmed.